Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/10/2021. Claims 1-20 are allowed and claims 1 and 18 are the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Sahota on 2/18/2021.

The application has been amended as follows: 

1. (Currently Amended) A vehicle comprising: 
a control unit including a memory and configured to store a program and a first version identifier in the memory, the program being updated at any program update timing, the first version identifier being directed to identifying of a version of the updated program; and 

the onboard communication device being configured to obtain, at the predetermined timing, the first version identifier stored in the memory from the control unit and to update the information including the memory addresses by communicating with the management server when the first version identifier stored in the memory does not agree with the second version identifier held by the onboard communication device.

18. (Currently Amended) A vehicle comprising: 
a control unit including a memory and configured to store a program and a first version identifier in the memory, the program being updated at any program update timing, the first version identifier being directed to identifying of a version of the updated program; and 
circuitry configured to
hold information including memory addresses of the memory to read data from and hold a second version identifier that is updated at predetermined timing independent of the program update timing, 
be communicable with the control unit and with a management server provided outside the vehicle, and


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of a control unit including a memory and configured to store a program and a first version identifier in the memory, the program being updated at any program update timing, the first version identifier being directed to identifying of a version of the updated program; and 
an onboard communication device configured to hold information including the memory addresses of the memory to read data from and hold a second version identifier that is updated at predetermined timing independent of the program update timing, the onboard communication device being configured to be communicable with the control unit and with a management server provided outside the vehicle, 
the onboard communication device being configured to obtain, at the predetermined timing, the first version identifier stored in the memory from the control unit and to update the information including the memory addresses by communicating with the management server when the first version identifier stored in the memory does not agree with the second version identifier held by the onboard communication device, as required by the amended independent claims.

The prior art of record (Maeda et al. US PG Pub. 2018/0152341 A1, Kurosawa et al. US PG Pub. 2018/0018164 A1, Moeller et al. US PG Pub. 2016/0364232 A1, and Pal et al. US PG Pub. 2014/0380296 A1) teaches that a vehicle may include control units having memory storing programs/software/firmware/etc. that can be updated and information about the program such as a version identifier, that the program and information is stored at memory addresses of the memory, that a communication device of the vehicle may hold memory information and a second version identifier that is updated at a time independent of the program update, and that the communication device updates the program/software/firmware and the information about the program/software/firmware when the version identifier in the memory does not match the second version identifier. However, the prior art of record fails to render an obviousness of obtaining a first version identifier stored in a memory from a control unit at a predetermined timing and update information including memory addresses held/stored/etc. in a communication device/circuitry/etc. by the communication device/circuitry/etc. communicating with a management server outside a vehicle when the first version identifier stored in the memory does not agree with a second version identifier held by the communication device/circuitry, when the predetermined timing is independent of a program update timing and the second version identifier is updated at the predetermined timing, the communication device/circuitry is communicable with both the management server outside the vehicle and a control unit, and the control unit includes a memory and stores a program and the first version identifier in the memory, the program is updated at the program update timing, and the first version identifier .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193